MILLS, Judge.
Diversacon appeals an order finding that a use tax was due on a dredge and a judgment assessing that tax. We affirm.
Diversacon contends that its dredge never came to rest in Florida or became part of the mass of property in this State. Its dredge was constructed in Texas and is designed and intended for “the world dredging market.” The dredge’s first job and shakedown was on the Kissimmee River. During this project the dredge earned 3 million dollars and moved 26 million cubic yards of fill during a 20-month period. The dredge then traveled to Brazil.
While materials for export are not subject to use tax in this State, Great Lakes Dredge & Dock v. Department of Revenue, 381 So.2d 1078 (Fla. 1st DCA 1979), this dredge did considerably more than pause in Florida. Diversacon clearly used this dredge in Florida, Wanda Marine v. State, 305 So.2d 65 (Fla. 1st DCA 1975), and clearly intended this use before constructing this dredge.
AFFIRMED.
ERVIN, J., and PEARSON, TILLMAN (Ret.), Associate Judge, concur.